Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the Claims
Response filed December 15, 2021 is acknowledged. Non-elected Species, Claims 2-10 and 24-29 have been withdrawn from consideration. Claims 2-10 and 18-37 are pending. 
Action on merits of Elected Species, claims 18-23 and 30-37 follows. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 07, 2022 were filed after the mailing date of the Office Action on October 14, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 18-19, 21-22, 30-31 and 33-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KAWAMURA et al. (US. Pub. No. 2009/0101895) in view of  ISHII et al. (US Patent No. 7,385,224) both of record.  
With respect to claim 18, KAWAMURA teaches a semiconductor device substantially as claimed including: 
a gate electrode layer (GT); 

an oxide semiconductor layer (OSC) comprising a first region (left), a channel formation region (middle), and a second region (right) over the gate insulating layer (GI);
a layer in contact with the first region (left) of the oxide semiconductor layer (OSC); 
an electrode in electrical contact with the first region of the oxide semiconductor layer (OSC), the electrode comprising at least one of a metal layer and a metal alloy layer; 
-5-Application Serial No. 15/228,457Attorney Docket No. 0756-11156an insulating layer (PAS) over the electrode (DL) and the oxide semiconductor layer (OSC), the insulating layer (PAS) including an opening (TH); and 
a light-transmitting layer (PX) over the insulating layer (PAS),
wherein the light transmitting layer (PX) comprises indium (ITO), 
wherein the channel formation region (middle) is provided between the first region (left) and the second region (right), 
wherein the light-transmitting layer (PX) is in direct contact with an upper surface of the second region (right) of the oxide semiconductor layer (OSC) in opening (TH) of the insulating layer (PAS), 
wherein the light-transmitting layer (PX) is in direct contact with the upper surface of the second region (right) of the oxide semiconductor layer (OSC) overlaps with the gate electrode layer (GT). (See FIGs. 6-8). 

Regarding the “layer” and the “electrode”, KAWAMURA, ¶ [0177], teaches: “the data line DL is formed of, for example, a single film of …, a laminated film of those metals, or a laminated film of those films and a transparent oxide layer of ITO, ZnO, or the like”.


Thus, HAYASHI is shown to teach all the features of the claim with the exception of explicitly disclosing the layer being (*) over and in direct contact with the first region of the oxide semiconductor layer; the electrode being (**) over the layer; (***) the region, where the light-transmitting layer in direct contact with the upper surface of the second region of the oxide semiconductor layer being overlap with the gate electrode layer; and the light-transmitting layer (****) comprises an impurity element in the region.

However, ISHII teaches a semiconductor device including: 
a gate electrode layer (6);
a gate insulating layer (7) over the gate electrode layer (6); 
an oxide semiconductor layer (8) comprising a first region (left), a channel formation region (middle), and a second region (right) over the gate insulating layer (7);
(*) a layer (14) over and in direct contact with the first region (left) of the oxide semiconductor layer (8); 
(**) an electrode (16) over and in electrical contact with the layer, the electrode (16)  comprising at least one of a metal layer and a metal alloy layer; 
-5-Application Serial No. 15/228,457Attorney Docket No. 0756-11156an insulating layer (12) over the electrode (16) and the oxide semiconductor layer (8), the insulating layer (12) including an opening (10); and 
a light-transmitting layer (13) over the insulating layer (12), 

wherein the light-transmitting layer (13) is in direct contact with an upper surface of the second region (right) of the oxide semiconductor layer (8) in opening (10) of the insulating layer (12), 
wherein a region, where the light-transmitting layer (13) is in direct contact with the upper surface of the second region (right) of the oxide semiconductor layer (8) (***) overlaps with the gate electrode layer (6), and
wherein (****) the light-transmitting layer (13) comprises an impurity element in the region. (See FIG. 1B). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the semiconductor device of KAWAMURA comprising the layer over and in direct contact with the first region of the oxide semiconductor layer; the electrode over the layer; the region overlaps with the gate electrode layer; and the light-transmitting layer comprises an impurity element in the region as taught by ISHII to form the semiconductor device without departing from the scope of either.

Regarding “the light-transmitting layer comprises an impurity element in the region”, ISHII, col. 5, lines 16-20, teaches: on an upper surface of the source region of the semiconductor thin film 8 exposed through contact hole 10 and an upper surface of the upper insulating film 12 near the source region, one ohmic contact layer 13 made of n-type zinc oxide is formed. 
 doped with impurity to form the n-type zinc oxide.   
 
With respect to claim 30, KAWAMURA teaches a semiconductor device substantially as claimed including: 
a gate electrode layer (GT); 
a gate insulating layer (GI) over the gate electrode layer (GT); 
an oxide  semiconductor layer (OSC) comprising a first region (left),  a channel formation region (middle), and a second region (right) over the gate insulating layer (GI); 
a layer in contact with the first region (left) of the oxide semiconductor layer (OSC); 
an electrode in electrical contact with the layer, the electrode comprising at least one of a metal layer and a metal alloy layer; 
-5-Application Serial No. 15/228,457Attorney Docket No. 0756-11156an insulating layer (PAS) over the electrode (GT) and the oxide semiconductor layer (OSC), the insulating layer (622) including an opening (TH); and 
a light-transmitting layer (PX) over the insulating layer (PAS),
wherein a top surface of the light-transmitting layer (PX) comprises a depression portion, 
wherein the light transmitting layer (OSC) comprises indium, 
wherein the channel formation region (middle) is provided between the first region (left) and the second region (right), 
wherein the light-transmitting layer (PX) is in direct contact with an upper surface of the second region (right) of the oxide semiconductor layer (OSC) in opening (TH) of the insulating layer, and


Regarding the “layer” and the “electrode”, KAWAMURA, ¶ [0177], teaches: “the data line DL is formed of, for example, a single film of …, a laminated film of those metals, or a laminated film of those films and a transparent oxide layer of ITO, ZnO, or the like”.
Therefore, the limitation “a layer” and “an electrode comprising at least one of a metal layer and a metal alloy layer are met.

Thus, HAYASHI is shown to teach all the features of the claim with the exception of explicitly disclosing the layer being (*) over and in direct contact with the first region of the oxide semiconductor layer; the electrode being (**) over the layer; (***) the region, where the light-transmitting layer in direct contact with the upper surface of the second region of the oxide semiconductor layer being overlap with the gate electrode layer; and the light-transmitting layer (****) comprises an impurity element in the region.

However, ISHII teaches a semiconductor device including: 
a gate electrode layer (6);
a gate insulating layer (7) over the gate electrode layer (6); 
an oxide semiconductor layer (8) comprising a first region (left), a channel formation region (middle), and a second region (right) over the gate insulating layer (7);
a layer (14) over and in direct contact with the first region (left) of the oxide semiconductor layer (8); 
(**) an electrode (16) over and in electrical contact with the layer, the electrode (16)  comprising at least one of a metal layer and a metal alloy layer; 
-5-Application Serial No. 15/228,457Attorney Docket No. 0756-11156an insulating layer (12) over the electrode (16) and the oxide semiconductor layer (8), the insulating layer (12) including an opening (10); and 
a light-transmitting layer (13) over the insulating layer (12), 
wherein the channel formation region (middle) is provided between the first region (left) and the second region (right), 
wherein the light-transmitting layer (13) is in direct contact with an upper surface of the second region (right) of the oxide semiconductor layer (8) in opening (10) of the insulating layer (12), 
wherein a region, where the light-transmitting layer (13) is in direct contact with the upper surface of the second region (right) of the oxide semiconductor layer (8) (***) overlaps with the gate electrode layer (6), and
wherein (****) the light-transmitting layer (13) comprises an impurity element in the region. (See FIG. 1B). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the semiconductor device of KAWAMURA comprising the layer  over and in direct contact with the first region of the oxide semiconductor layer; the electrode over the layer; the region overlaps with the gate electrode layer; and the light-transmitting layer comprises an impurity element in the region as taught by ISHII to form the semiconductor device without departing from the scope of either.

Regarding “the light-transmitting layer comprises an impurity element in the region”, ISHII, col. 5, lines 16-20, teaches: on an upper surface of the source region of the semiconductor thin film 8 exposed through contact hole 10 and an upper surface of the upper insulating film 12 near the source region, one ohmic contact layer 13 made of n-type zinc oxide is formed. 
Note that, the semiconductor layer 8 is an intrinsic ZnO, hence no impurity doped; and the “n-type zinc oxide” means the light transmitting layer 13 of ISHII comprises zinc oxide being doped with impurity to form the n-type zinc oxide.   

With respect to claims 19 and 31, the gate electrode layer (GT) of KAWAMURA comprises at least one of a metal layer and a metal alloy layer.
With respect to claims 21 and 33, the light-transmitting layer (PX) of KAWAMURA overlaps the gate electrode layer (612). 
With respect to claims 22 and 34, the oxide semiconductor layer (OSC) of KAWAMURA comprises In and O. 

Claims 20 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KAWAMURA ‘895 and ISHII ‘224 as applied to claims 18 and 30 above, and further in view of LIM et al. (US Patent No. 7,303,987) of record.
KAWAMURA and ISHII teaches the semiconductor device as described in claims 18 and 30 above including the light-emitting layer over the insulating layer. 

However, LIM teaches a semiconductor device including: 
a gate insulating layer (30) over a gate electrode layer (26); 
-5-Application Serial No. 15/228,457Attorney Docket No. 0756-11156an insulating layer (70) over the electrode (26) and a semiconductor layer (42), the insulating layer (70) including an opening (76); and 
a light-emitting layer (82) over the insulating layer (70), wherein the light-emitting layer (82) is in direct contact with the gate insulating layer (30). (See FIG. 13).  

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the light-emitting layer of KAWAMURA, in view of ISHII, directly contact with the gate insulating layer as taught by LIM to increase the adhesive strength.
  
Claims 23 and 35-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KAWAMURA ‘895 and ISHII ‘224 as applied to claims 18 and 30 above, and further in view of AKIMOTO et al. (US Patent No. 7,674,650) of record.
With respect to claim 36-37, KAWAMURA, in view of ISHII, teaches the semiconductor device as described in claims 18 and 30 including the light-emitting layer comprises the imputiry element is the region, n-type ZnO.
Thus, KAWAMURA and ISHII are shown to teach all the features of the claim with the exception of explicitly disclosing the impurity element being nitrogen. 

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the light-emitting layer of KAWAMURA, in view of ISHII, utilizing nitrogen as taught by AKIMOTO to provide the conductive light-emitting layer.  

With respect to claims 23 and 35, in view of AKIMOTO, a television comprising:   
a housing (9501); and 
a display portion (9502) incorporated in the housing (9501),
wherein the display portion (9502) comprises a semiconductor device as disclosed in claim 18 and 30 above. (See Fig. 12F). 
    
Response to Arguments
Applicant's arguments filed December 15, 2021 have been fully considered but they are not persuasive.
Regarding the fourth (****) deficiency, Applicant argues: “first, it is noted that alleged layer of ISHII is not a light-transmitting layer comprising indium, as claimed”.  
However, the claimed limitation of the fourth (****) deficiency is: “wherein the light-transmitting layer comprises an impurity element in the region”.
However, first, Applicant has acknowledged that the light-transmitting layer 13 of ISHII does comprise impurity element in the region. 
Second, KAWAMURA explicitly teaches that the light-transmitting layer PX comprises ITO or ZnO. These materials can be used interchangeably. 
comprises impurity element can be used in place of the light-transmitting layer, comprising indium, of KAWAMURA. 
A predictable result is obvious. 
Applicant, however, fails to provide any evidence that such replacement would have rendered that device inoperable. 
The claims are obvious over the prior art. The rejections are maintained.
  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH D MAI/Primary Examiner, Art Unit 2829